Citation Nr: 0528171	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
moderate narrowing of L4-5 intervertebral disc with minimal 
narrowing of the L2-3 and L3-4 intervertebral discs.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
hypothyroidism.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for left plantar 
fasciitis.

4.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for tinea 
unguium.

5.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for 
pseudofolliculitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1998.

This appeal is from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The July 1999 rating decision clearly shows that the RO 
considered plantar fasciitis only of the left foot, as shown 
in the statement of the issue and the decision.  The 
codification of the disability as bilateral plantar fasciitis 
is deemed a patent error.  The matter of service connection 
for plantar fasciitis of the right foot is referred for 
appropriate action.

The issues of higher initial rating of hypothyroidism and 
higher initial rating of tinea unguium are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's low back disorder from the effective date 
of service connection to the present has been manifested by 
objectively painful motion on February 1999 examination and 
without objective demonstration of painful motion 
subsequently; with constant vertebral pain without paraspinal 
muscle pain or spasm; with occasional radiation of pain into 
either or both thighs, without sensory or motor neural 
deficit on examination; with lumbar flexion varying between 
70 and 95 degrees, with the sum of flexion, extension, right 
and left lateral flexion, and right and left rotation varying 
from 190 and 280 degrees; with x-ray and MRI findings of 
joint and disc pathology consistent with the clinical 
findings of degenerative joint and disc disease without 
neurologic impairment.

2.  The veteran's left plantar fasciitis causes pain in the 
heel and arch of the left foot on manipulation and use of the 
foot.

3.  The veteran's pseudofolliculitis prior to August 30, 
2002, manifested on an area of his neck and jaw without 
exfoliation, exudation, or itching.

4.  The veteran's pseudofolliculitis manifested over an area 
of his neck and jaw varying between five and 10 percent of 
his exposed skin surface.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent, but no higher, 
disability rating for moderate narrowing of L4-5 disc space 
with minimal narrowing of L2-3 and L3-4 disc spaces have been 
met under the rating criteria effective prior to September 
23, 2002, effective September 23, 2002, through September 25, 
2003, or effective September 26, 2003, and under the rating 
criteria effective on and after September 26, 2003.  
38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1998); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).

2.  The schedular criteria for a 10 percent rating for 
plantar fasciitis of the left foot are met from the effective 
date of service connection to the present.  38 U.S.C.A. 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 
(2005).

3.  The schedular criteria for a compensable rating for 
pseudofolliculitis prior to August 30, 2002, were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (1998).

4.  The schedular criteria for a 10 percent rating for 
pseudofolliculitis were met from August 30, 2002.  
38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 
4.20, 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings, per se.  Under the 
facts of this case, the appellant is not prejudiced by the 
Board's consideration of staged ratings.  The RO has reviewed 
evidence as it entered the record during the pendency of the 
claim, as demonstrated in the January 2000 statement of the 
case and subsequent supplemental statements of the case.  The 
appellant has argued the merits of the claim in his and his 
representative's statements.  A staged rating under 
Fenderson, 12 Vet. App. 119, is little different than a 
series of reviews in response to submission of new evidence.  
Therefore, the appellant suffers no deprivation of due 
process in the Board's action.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).

Two disabilities under review in this appeal are subject to 
rating criteria that have changed during the pendency of the 
case, the lumbar spine disability and the skin disability.  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  When the newer law or regulation produces the 
more beneficial result, it can be applied from its effective 
date.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 4.114 
(2005); Kuzma, 341 F.3d 1327.  These principles apply to 
rating the lumbar spine and to the pseudofolliculitis.  
References to the older rating criteria in this decision cite 
to the 1998 edition of title 38, Code of Federal Regulations, 
the edition in effect when the veteran filed claim from which 
this appeal arose.

1.  Moderate Narrowing of L4-5 Intervertebral Disc with 
Minimal Narrowing of the L2-3 and L3-4 Intervertebral Discs

The veteran's low back disability is rated as intervertebral 
disc syndrome, apparently because the service-connected 
pathology is of the intervertebral discs.  The rating 
criteria for intervertebral disc syndrome and for disorders 
of the spine generally have changed during the pendency of 
this claim.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998) with 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 
and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  The 1998 
rating criteria were amended effective September 23, 2002, 67 
Fed. Reg. 54345 (Aug. 22, 2002), and again effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003) as 
amended 69 Fed. Reg. 32449 (June 10, 2004).  The September 
2003 amendments made extensive changes to the rating criteria 
and diagnostic code numbers for spine conditions and 
renumbered all of the diagnostic codes numbers for the spine 
and back disabilities.  VA also promulgated a General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. Reg. 
51454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243 (2005)).

The September 2003 promulgation also clarified an instruction 
on selecting the method of rating intervertebral disc 
syndrome in response to a commenter's opinion that it was 
confusing.  The amendment made no substantive change to the 
rating criteria.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003) with 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  See 68 Fed. Reg. 51454, 51455 (Aug. 27, 2003).

The rating criteria for intervertebral disc syndrome in 
effect prior to August 22, 2002, provided for a 20 percent 
rating for moderate intervertebral disc syndrome, manifested 
by recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  The next higher rating 
required severe, recurring attacks with intermittent relief.  
The characteristics signs and symptoms of intervertebral disc 
syndrome were stated in the criteria for the highest rating 
authorized for intervertebral disc syndrome, 60 percent: 
"Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of disease disc, little 
intermittent relief."

The veteran's service-connected back disorder is primarily 
characterized by pain, and it has been since the award of 
service connection.  He has repeatedly informed VA examiners 
that he has constant pain, which increases with activity, but 
never prevents him from performing his strenuous occupation.  
In VA examinations of February 1999, September 2000, August 
2004, and February 2005, he repeatedly stated that he has not 
obtained treatment, taken medication, or taken time off work 
because of his back disorder.  In a statement of May 2005, he 
reported that the February 2005 examiner did not report all 
of his statements about the disability that results from his 
back condition.  Specifically, that he cannot take medication 
or let his employer know about his back, because he would 
lose his job, and also that he cannot arise when he bends 
down, because of his back condition.

In February 1999, the veteran reported pain radiating to his 
left thigh, but not to his calf.  The examiner observed 
"corkscrewing" phenomenon in the way he twisted to lie down 
or get up, and straight-leg raising was positive on the left 
at 55 degrees.  The examiner noted there were no paresthesias 
or hypesthesias.  Range of motion was flexion to 70 degrees, 
extension to 18 degrees, lateral flexion to the right and to 
the left to 20 degrees limited by painful motion at that 
point, and rotation to the right and to the left to 30 
degrees limited by painful motion at that point.  The veteran 
reported sudden, severe incapacitating pain for a while 
caused by certain positions and activities, with pain 
aggravated by coughing.  The examiner found no impairment of 
strength or sensation, and reflexes were slightly diminished 
equally, bilaterally.  X ray studies showed moderate 
spondylitic changes at L4 through S1 with probable left-sided 
pars defect at L5.  The diagnosis was degenerative changes of 
the facet joints in the L4-S1 areas and/or herniated nucleus 
pulposus in the L4-S1 areas, and/or spondylolisthesis in the 
same area.

On VA examination in September 2000, the veteran reported 
constant back pain, radiating into the right leg on occasion.  
He denied lower extremity paresthesia or numbness.  He flexed 
to 90 degrees, extended to 15 degrees, laterally flexed to 30 
degrees right and left, and rotated to the right 45 degrees 
and to the left 30 degrees with increase in pain that did not 
radiate on left rotation.  There was tenderness over the 
spinal processes, but no paraspinal muscle spasms.  Deep 
tendon reflexes of the patella were 2+ on the right, 1+ on 
the left, and 1+ Achilles' bilaterally.  Sensation was intact 
and strength was full bilaterally.  The veteran reported that 
his work was "very manual."

The examiners' February 1999 and September 2000 findings are 
consistent with a 20 percent rating.  The veteran's February 
1999 report of the symptoms causing "some problems" on his 
job is persuasive that the radiating pain and positive 
straight leg raising are moderate, not severe, symptoms.  No 
examiner attributed the radiation of pain to neurologic 
impairment, and without loss of strength or other neurologic 
findings, the low back signs and symptoms do not amount to or 
more nearly approximate the severity or frequency of symptoms 
required for a rating higher than 20 percent.  The degree of 
signs and symptoms shown, including pain, do not more nearly 
approximate the condition of predominantly present 
neurological impairment with only intermittent relief that 
characterizes the 40 percent disabling condition.

The VA examination of August 2004 noted the veteran's 
complaint of constant back pain, worse in the morning.  He 
reported needing his wife's help to get out of bed.  The 
examiner noted x ray findings of degenerative disc disease.  
Examination showed the veteran in no acute distress.  The 
examination was unremarkable.  There was no back deformity, 
no abnormal scoliosis or kyphosis, and no pain or tenderness 
on palpation.  The veteran had full range of motion, with 
flexion to 95 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees both left and right, and rotation to 35 
degrees, both left and right.  Neurologic examination was 
unremarkable with no motor deficits or sensory loss.  There 
was no pain or tenderness on palpation.  X ray studies showed 
degenerative changes at multiple levels in the lumbar spine 
with intervertebral disc spaces fairly well maintained.  The 
diagnosis was history of lumbar pain, probably secondary to 
degenerative disc disease.

The examiner made an October 2004 report to add detail the 
August 2004 examination report.  The veteran reported that 
back pain was located in the lower lumbar spine, usually on 
both sides, and radiated to both lower extremities.  He said 
the pain was constant with frequent flare-ups of pain, 
particularly with prolonged standing, twisting, and bending, 
with relief usually from lying down.  He denied taking any 
pain medication; he reported masking his pain so it did not 
affect his job performance.  The veteran subsequently stated 
he had constant pain with occasional exacerbation by 
strenuous movement.  In discussion of his occupational 
history and activity, the veteran reported working eight-hour 
days on his feet loading and unloading chemicals and other 
items weighing 15 to 40 pounds and performing lots of 
bending, twisting, and lifting, but he had managed to hide 
the constant pain from his supervisor.  He reported he had 
never been reprimanded for failure to perform his duties.  He 
denied ever taking a prolonged sick leave.  The examiner 
diagnosed history of chronic low back pain secondary to 
degenerative disc disease and osteophytes.  The examiner 
stated that the veteran had learned to live with constant 
back pain and that the veteran stated it did not affect his 
job performance or productivity.

February 2005 examination found the veteran's back 
essentially as in August 2004.  The examiner noted that he 
had full range of motion, with the measurements exactly as in 
August 2004.  The examiner opined that the veteran's chronic 
low back pain was secondary to early and mild degenerative 
disc disease with frequent flare-ups of pain and good range 
of motion on examination.  The examiner opined that 
fatigability and shortness of breath on repetitions of range 
of motion were most likely multifactorial secondary to back 
pain, morbid obesity, and deconditioning.  The veteran had no 
neurological deficit, and he denied bowel, bladder, and 
erectile dysfunction.

A private lumbar magnetic resonance imaging (MRI) study of 
June 2005 produced an impression of multiple disc protrusions 
at L2-3, L3-4, and L5-S1 with no evidence of definite nerve 
root compression.  There was some mild canal stenosis at L3-4 
associated with facet hypertrophy and disc protrusion.

The veteran's assertions about the inhibitions on is taking 
medicine and being unable to take time from his work because 
of his work circumstances do not bear on his disability 
rating.  If anything, they show that he can work, i.e., he is 
not so disabled that he cannot work, the reason he endures 
the pain without interference with his job notwithstanding.

Looking to the objective findings, prior to the August 22, 
2002, changes in the rating criteria for intervertebral disc 
disease, the veteran's primary disablement was due to pain.  
Whether rated for intervertebral disc, Diagnostic Code 5293, 
limitation of motion, 5292, or lumbosacral strain, 5295, the 
degree of functional impairment was commensurate with a 20 
percent rating and was never severe as defined by those 
codes.  The neurological symptoms never presented sufficient 
pathology to warrant a 40 percent rating under Diagnostic 
Code 5293.

Effective August 22, 2002, the amended rating criteria 
provided for rating intervertebral disc syndrome based on 
frequency and duration of incapacitating episodes, as 
defined, or by separately rating the orthopedic and 
neurologic manifestations along with all other service-
connected disabilities under the combined rating table, see 
38 C.F.R. § 4.25 (2005), and employing whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

In this case, the veteran has had no incapacitating episodes 
as defined by 38 C.F.R. §4.71a (2005) at any time, so that 
method of evaluation cannot produce a higher rating for any 
period for which its application is authorized.  The clear 
preponderance of the medical evidence is against awarding any 
separate compensable neurological rating in light of the 
repeated medical opinions that the veteran has no neurologic 
signs or symptoms; the pain being an element of the 
orthopedic rating that cannot be rated twice without 
pyramiding.  38 C.F.R. § 4.14 (2004).  The recent MRI 
findings do not provide evidence for a separate neurologic 
rating, because it concluded there was not nerve involvement; 
the protrusion of discs are not themselves an neurologic 
condition.

On sum, the veteran's low back condition is properly rated as 
an orthopedic disability only for the entire period at issue.  
Prior to August 22, 2002, it is correctly rated as 20 percent 
disabling and not more, and the use of Diagnostic Code 5293, 
though not consistent with the neurologic findings, is as apt 
as any other diagnostic code available.  Likewise, in the 
absence of compensably ratable neurologic signs or symptoms, 
the veteran's back disorder must also be rated solely as an 
orthopedic condition under the version of Diagnostic Code 
5293 effective from August 22, 2002, to September 26, 2003.

Application of the general formula for rating diseases or 
injuries of the spine, effective September 26, 2003, affords 
the same result.  The veteran has never had limitation of 
motion commensurate with a rating greater than 20 percent.  
Diagnostic Code 5243 (2005).  The range of motion in February 
1999 was commensurate with a 10 percent rating.  All 
measurements of range of motion after February 1999 have been 
commensurate with a noncompensable rating.  In consideration 
of the veteran's pain, the 20 percent rating throughout the 
period under review is reasonable; the disability does not 
warrant staging downwards.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).

Finally, the veteran's reports of constant pain and frequent 
exacerbations with activity are not the type of flare-ups 
that warrant further increase to compensate for a further 
functional disability resulting from seasonal or other 
periodic flare-ups during any part of the period under 
review.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Significantly, the veteran has reported that he has never had 
an impairment of job performance.  This is persuasive that 
his increase in pain with activity does not produce an 
additional functional impairment that nearly approximates the 
next higher disability rating under either the older or newer 
intervertebral disc syndrome criteria, or under the new 
general rating formula.  38 C.F.R. §§ 4.71a, Diagnostic Code 
5293 (1998); Diagnostic Code 5293 (2003); 5243 (2005).

2.  Left Plantar Fasciitis

The veteran's left plantar fasciitis is rated by analogy to 
flatfoot.  38 C.F.R. §§ 4.20, Diagnostic Code 4.71a, 
Diagnostic Code 5276.  The veteran has repeatedly shown 
plantar pain on manipulation and use, which comports with a 
10 percent rating.  The pain found on VA examinations in 
February 1999, September 2000, August 2004, and February 2005 
do not meet or nearly approximate the accentuated pain on 
manipulation or the swelling that could be expected to 
warrant the next higher rating.  The condition of the 
veteran's plantar fasciitis appears stable when all of the 
rating examinations and his complaints over the period under 
review are compared.

In sum, the veteran's left plantar fasciitis is appropriately 
rated 10 percent disabling throughout the period under 
review.

3.  Pseudofolliculitis

The rating criteria for skin disorders have changed during 
the pendency of the veteran's appeal, effective August 30, 
2002.  Under the older criteria, the veteran's 
pseudofolliculitis was rated as eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  The veteran had multiple VA 
examinations, specifically in September 2000, March 2004, and 
August 2004.  The only rating criterion of a compensable 
rating under the older criteria for eczema to appear in the 
claims file is itching.  The veteran did not mention itching 
on any VA examination.  He reported it once in his September 
1999 notice of disagreement.

In weighing the evidence, the failure to report itching at 
any of several examinations outweighs the listing in the 
notice of disagreement of the several symptoms shown in the 
rating schedule as warranting a 10 percent or higher rating.  
The reasonable conclusion is that the veteran has not and is 
not experiencing itching, or not to a degree that warrants 
compensation.  There is no evidence of exfoliation or 
exudation since the effective date of service connection.

The October 2000 photograph of the veterans face does not 
show disfiguration.  Under the newer rating criteria, the 
March and August 2004 VA examinations show none of the eight 
characteristics of disfiguration are reported on any 
examination, the veteran's report of worsening 
notwithstanding.  The examiners' descriptions do not show 
increasing of the area involved or disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

In sum, a compensable rating is not warranted under the older 
rating criteria, and no compensable rating is warranted for 
disfigurement under the newer criteria.

On VA examination in March 2004, the examiner reported that 
pseudofolliculitis involved about two percent of his total 
body surface.  The examiner did not report the percentage of 
exposed skin involved.  In October 2004, he reported five to 
10 percent of total body area involved.  It is a reasonable 
inference that an area equal to two percent of total body 
area equals five- but not more than 20 percent of exposed 
area, which comports with a 10 percent rating for eczema from 
August 30, 2002, in light of the examiners' descriptions of 
involved areas and the photographs of record.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).

4.  Duty to Notify and to Assist

The claim at issue predated the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  Consequently the notice that the 
act requires VA furnish the claimant post-dated the initial 
adjudication.  A letter of March 2004 notified the veteran of 
the information and evidence necessary to substantiate all 
claims at issue.  The letter also set forth his rights and 
his and VA's respective duties in developing and prosecuting 
the claim.  The letter instructed the veteran to submit 
pertinent evidence in his possession.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The statement of 
the case, supplemental statements of the case, and 
particularly a letter to the veteran pursuant to 38 C.F.R. 
§ 20.903(c) informed the veteran of the specific requirements 
of establishing entitlement to the benefits he seeks.  There 
has been no failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 4.159(e) (2005).  
Consequently, the belated VCAA notice was without prejudice 
to the veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  VA examined the veteran 
repeatedly during the pendency of the appeal, and the 
examiners have provided necessary medical opinions.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In sum, there are no required actions under the VCAA 
outstanding in this case.  


ORDER

An initial schedular rating greater than 20 percent for 
moderate narrowing of the L4-5 intervertebral disc with 
minimal narrowing of the L2-3 and L3-4 intervertebral discs 
is denied.

A 10 percent schedular rating for left plantar fasciitis from 
the effective date of service connection is granted, subject 
to the regulations governing payment of monetary benefits.

A compensable rating for pseudofolliculitis from the 
effective date of service connection until August 29, 2002, 
is denied.

A 10 percent schedular rating for pseudofolliculitis from 
August 30, 2002, is granted, subject to the regulations 
governing payment of monetary benefits.


REMAND

The evidence for the veteran's thyroid disorder is clearly 
incomplete.  The VA examination reports since the Boards July 
2003 remand are unresponsive to the rating criteria for the 
next higher rating for hypothyroidism, and failed to respond 
to the Board's remand, which requested specifically for the 
examiner to note, i.e., report the existence or absence of, 
certain symptoms and whether they were related to 
hypothyroidism.  Likewise, the examination of the veteran's 
tinea unguium are descriptive, but the descriptions lack 
information necessary to make an informed selection of the 
diagnostic code to apply to rating the disability; the 
diagnostic code for tinea unguium refers the rating officer 
to a choice of seven sets of rating criteria depending on the 
presentation of the disability.

Regarding the completeness of the records, the veteran 
reported to VA examiners in August and October 2004 that his 
thyroid hormones had been unstable for a long time until 
recently, but he does not say how he knew that, and there is 
no mention of laboratory tests and none of the interpretation 
of laboratory findings that would enable a VA examiner to 
determine whether the symptoms the veteran has reported are 
consistent with the laboratory evidence of thyroid function.  
In August 2005 the veteran submitted a November 2002 report 
of a private endocrinology consultation done on referral from 
his private physician.  The consultation report indicated 
that a course of changes in medication and monitoring were 
planned, the records of which would fill in a time gap in the 
claims folder that could facilitate staging the rating.  VA 
has no records from the private primary care physician who 
referred the veteran to the endocrinologist.

Regarding the VA examinations for hypothyroidism, the veteran 
repeatedly reports specific symptoms, fatigue, constipation, 
and mental sluggishness, the very ones that define the next 
higher rating.  While multiple VA examiners have recorded his 
report, only the September 1999 general medical examiner 
reported that one of the several symptoms, constipation, 
seemed to be associated with thyroid function.  The rating 
criteria require all three symptoms to warrant the next 
higher rating.  No examiner has reported whether the alleged 
fatigue and mental sluggishness are consistent with the 
veteran's thyroid dysfunction as measured in the laboratory 
or by any other means.  No VA examination post-dating the 
July 2003 remand investigated the veteran's reports of mental 
sluggishness, either by performing the psychometric testing 
recommended in the July 2003 remand, or by any other test to 
determine whether the veteran is mentally sluggish and, if 
so, if it is because of hypothyroidism.  The Board remanded 
this claim in July 2003 specifically for this information, 
with specific instruction to do the examinations necessary to 
determine whether there is mental sluggishness actually 
attributable to hypothyroidism.  Given the rating criteria 
for the next higher rating, hypothyroidism cannot be rated 
without this information.

Regarding the VA examinations of tinea unguium, comparison of 
the March 2004 VA examination report with the seven different 
diagnostic codes that could apply, see 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2005), leaves the Board without 
information necessary to choose the best rating criteria.  
The veteran has reported painful toenails affecting his 
ability to walk.  The March 2004 examiner diagnosed painful 
nails.  He identified multiple nails of the feet and hands.  
The original award of service connection discussed VA medical 
findings of tinea unguium of multiple toes and fingers and 
granted service connection for tinea unguium without 
identifying the specific toes or fingers involved or 
otherwise qualifying or limiting the award.  The RO rated the 
disability as a whole under the older rating criteria 
applicable to this claim as noncompensable eczema.  The newer 
criteria permit of rating judgment in selecting the 
diagnostic code to apply.  Whereas the painful toes that the 
March 2004 VA examiner diagnosed might best be rated as 
painful scars, each painful toe would be amenable to a 
separate rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
note (2) (2005).  Consequently, the examination is incomplete 
until the report states which toes were painful on 
examination.  Additionally, the examiner reported that 
photographs were taken and submitted with the report.  They 
are not in the claims file.  They might assist in the 
selection of the best diagnostic code to apply.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to authorize 
release of all information pertaining to 
his hypothyroid condition from Dr. Bill 
Law and from Dr. William Meadows.  Obtain 
the medical records as authorized and 
Associate any information obtained with 
the claims file.

2.  Schedule the veteran for an 
examination of his tinea unguium.  The 
examiner is to take a clinical history 
with attention to the veteran's report of 
pain of the toes related to the tinea 
unguium.  The examiner is then to 
determine by examination which toes are 
painful and report the findings.

3.  Schedule the veteran for an endocrine 
examination to determine whether his 
hypothyroidism causes the veteran to have 
fatigability, diarrhea and mental 
sluggishness.  Provide the examiner with 
the claims file.

*	Whether the veteran has mental 
sluggishness is to be confirmed by 
appropriate testing, whether 
psychological, neurological, or 
neuropsychiatric as the examiner 
deems appropriate to identify mental 
sluggishness due to hypothyroidism.

*	The examiner must opine whether any 
findings of fatigability, diarrhea, 
or mental sluggishness are 
consistent with the degree of 
hypothyroidism as determined by 
appropriate laboratory studies or 
other methods.

4.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


